 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH A. JACKSON,                            Case No. 1:20-cv-00351-JDP
12                          Petitioner,              ORDER DIRECTING THE CLERK TO
                                                     CORRECT THE DOCKET
13             v.
14    G. MATTESON,
15                          Respondent.
16

17            On March 6, 2020, Kenneth A. Jackson filed a petition for writ of habeas corpus. ECF

18   No. 1. However, the docket and case number erroneously refer to this case using the (PC)

19   designator. Thus, the clerk is directed to amend the docket and case number to reflect the

20   appropriate (HC) designation.

21
     IT IS SO ORDERED.
22

23
     Dated:         March 13, 2020
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26   No. 204.
27

28
